Case 6:18-cV-OO712-PGB-G.]K Document 30 Filed 12/17/18 Page 1 of 27 Page|D 193
F`H_ED

UNITED sTATES DISTRICT coURT
MIDDLE DISTRICT oF FLoRn)A 2018 DEC l 7 ppg 3, 03
oRLANDo DIVISION _ l

IZ'»"

  
 

Marc Beaumont ' DA

Plaintiff,
Case No. 6:18-CV»OO712-PGB-GJK
V.
ROBERTSON, ANSCHUTZ & SCHNEID, P.L.;
THE BANK OF NEW YORK MELLON;
JONATHON MEISLES; MELISSA KONICK;
KRISTIN GOTTFRIED; MARKHOLMBERG;

IVY J. TAUB; MONICA DARROW;
AND JAMIE EPSTEIN,

Defendants.

PLAINTIFF’S SECOND AMENDED VERIFIED COMPLAINT
JURY TRIAL DEMANDED

I am Marc Beaumont, one of the people of Florida, and in this court of record, hereby sues
defendant’s THE BANK OF NEW YORK MELLON, THE LAW OFFICES OF ROBERTSON,
ANSCHUTZ & SCHNEID, P.L.; JONATHON MEISLES; MELISSA KONICK; KRISTIN
GOTTFRIED; MARKHOLMBERG; IVY J. TAUB; MONICA DARROW; AND JAMIE
EPSTEIN, Individually for violations of the Fair Debt Collection Practices Act (FDCPA) 15
U.S.C. § 1692, and the Florida Consumer Collection Practices Act (FCCPA), FLA STAT. §559
(Part VI) and alleges:

PRELIMINARY STATEMENT

l. This is an action for damages brought by an individual consumer against defendant’s for
violations of the Florida Consumer Collection Practices Act (FCCPA), FLA STAT. §559 (Part
VI), and the Fair Debt Collection Practices Act (FDCPA) 15 U.S.C. § 1692 et seq,; as well as

violations of plaintiff ’s rights and for declaratory and injunctive relief._

lof27

Case 6:18-cV-OO712-PGB-G.]K Document 30 Filed 12/17/18 Page 2 of 27 Pa e|D 194
~ Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 2 of 27 Page D 49

2. Upon information and belief, Plaintiff contends that many of these practices are
widespread by Defendants. Plaintiff intends to propound discovery to DefendantS identifying
these other individuals who have suffered similar violations.

3. Plaintiff contends that the DefendantS have violated such laws by knowingly,
williirlly and repeatedly harassing Plaintiff in attempts to collect an alleged but nonexistent debt
and knowingly making false assertions and filing false and li‘audulent documents into the public
record as to ownership in relation to the alleged debt.

4. All violations occurred in the process of collecting an alleged but non-existent debt.

JURlSDICTlON AND VENUE

5. This is an action for damages that exceed $ 5.000.00.

6. This court hasjurisdiction under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331.
Supplemental jurisdiction over FCCPA claims is conferred by 28 U.S.C. § 1367. Venue for
purposes of this action is conferred by 28 U.S.C. § l39l.

7. At all material times herein, the conduct of Defendant, complained of below,
occurred in Volusia County, Florida.

PARTIES

8. PlaintiH`, Marc Beaumont (plaintiff) is a natural person domiciled in Volusia County,
Florida.

9. Upon information and belief, Law offices of Robertson, Anschutz & Schneid, P.L.
(RASFLAW) is a P.L. authorized to do business in the State of Florida with Law office located
at 6409 Congress Ave., Suite 100, Boca Raton, FL 33487.

lO. Upon information and belief, Defendant Jonathon Meisels (Meisels) is a natural

person residing in the State of Florida employed by RASFLAW.

20f27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 3 of 27 Pa e|D 195
- Case 6:18-cv-00712-PGB-G.JK Document 6 Filed 06/28/18 Page 3 of 27 Page D 50

ll. Upon information and belief, Defendant Melissa Konick (Konick) is a natural
person residing in the State of Florida employed by RASFLAW.

12. Upon information and belief, Defendant Kristen Gottfried (Gottfried) is a natural
person residing in the State of Florida employed by RASFLAW.

l3. Upon information and belief, Defendant Mark Holmberg (Holmberg) is a natural
person residing in the State of Florida employed by RASFLAW.

l4. Upon information and belief, Defendant ivy .l. 'l`aub (Taub) is a natural person
residing in the State of Florida employed by RASFLAW.

l$. Upon information and belief, Defendant Monica Darrow (Darrow) is a natural
person residing in the State of Florida employed by RASFLAW.

16. Upon information and belief, Defendant .lamje Epstein (Epstein) is a natural person
residing in the State of Florida employed by RASFLAW.

17. Upon information and belief, Defendant The Bank of New York Mellon (BNYM) is
a Delaware Corporation, who does not appear to be authorized or licensed to do business in the
State of Florida with an address at lOl Barc|ay St. New York, NY l0286.

GENERAL ALLEGATlONS

18. At all times herein, Defendant RASFLAW, Meisels, Konick, Gottfi'ied, Holmberg,
Taub, Darrow, Epstein and BNYM are a “debt eollectors” as defined by the FCCPA, Fla. Stat. §
559.55(7) and by the FDCPA, 15 U.S.C. § 1692 a(6).

19. At all times herein, Defendants are attempting to collect an alleged debt, specifically

a rescinded mortgage loan, allegedly owed to Bank of New York Mellon and relying on a false

and forged document filed into the lower court.

30f 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 4 of 27 Pa e|D 196
~Case 6:18-cv-00712-PGB-GJK Document 6 Flled 06/28/18 Page 4 of 27 Page D 51

20. At all times herein, the alleged debt was a consumer debt, incurred primarily f`or
personal, household or farnin use.

21. At all times herein, Defendants were a “person” pursuant to Florida Statute §
559.72.

22. At all times herein, Defendants conduct with regard to the alleged debt complained
of below qualifies as “communication” as defined by the FCCPA , Florida Statute § 559.55 and
by the FDCPA, 15 U.S.C. § 1692a(2).

23. At all times herein, Defendant’s acted themselves or through their agents,
employees, officers, members, directors, successors, assigns, and principles

24. All conditions precedent to the filing of the action occurred or have been waived by
Defendant.

FACTUAL ALLEGAT|ONS

25. The instant lawsuit stems from a foreclosure action filed on or about February 27,
2007 by NOVASTAR MORTGAGE lNC. (NOVASTAR), case number 2007 30465 ClCl in the
7“‘judicial circuit of Volusia County Florida. Novastar was shut down in late February 2007.
The lender named on the note was Novastar I-lome Mortgage Inc, a separate and distinct entity.

26. Shortly thereafter, in March and April of 2007 Plaintiii` mailed certified letters to the
corporate offices of both company’s concerning an array of non-disclosures, predatory lending
and bait and switch tactics after having the alleged loan audited. These letters went unanswered
On or about May 12, 2007 Plaintiff, by certified mail. sent a final rescission letter because of
non-response to the previous letters. The loan was rescinded by written notice well within the
three year life of rescission right under TlLA provisions for failure to disclose, violating

numerous provisions of the Truth in Lending Act (TILA) 15 U.S.C. §! 601 et seq., Regulation Z,.

4of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 5 of 27 Pa e|D 197
-Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 5 of 27 Page D 52

(Reg. Z) 12 C.FIR. §226.] et seq., the Real Estate Settlement Procedures Act (RESPA) 12 U.S.C.
§2601 er seq., Regulation X (Reg. X) 24 C.FZR. §350().! et seq,; 16 C.F.R. §443.1 el seq., 15
U.S.C. § 45 (a) and Florida Statute § 5 01. 204, § 501 .20!, namely the Florida Deceptive and
Unfair Trade Practices Act.

27. The rescission was addressed by Novastar’s counsel at the time in the 7“' circuit of
Volusia County, Florida nearly two years after the notice of rescission was mailed, and Novastar
addressed Plaintiff’s (then Defendant) counter claim, Docket #73, 1111 15, 27, 27(h), 29, 30, 39,
but failed to unwind the transaction or bring an action to vacate the rescission, waiving its rights
to object to the content of the rescission. The reply stated that Plaintiff had failed to tender first
to effectuate the rescission. This is the complete opposite of the meaning of TlLA decided

unanimously by the United States Supreme Court in Jesinoskr' v. Countmvide Home Loans lNC.,

135 S. CT 790 (2015), which Plaintiff became aware of in 2016.

“The language of the statute leaves no doubt that rescission is effected when the borrower
notifies the creditor of his intention to rescind. lt follows that, so long as the borrower notifies
within three years after the transaction is consummated, his rescission is timely.”

“Under the statute, rescission triggers an unwinding process. TlLA provides “[w]hen an obligor
exercises his right to rescind..., he is not liable for any finance or other charge, and any security
interest given by the obligor, including any interest arising by operation of law, becomes void
upon such rescission.” 15 U.S.C. § l635(b). Within 20 days after “receipt of notice of
rescission,” the lender must “retum to the obligor any money or property given as earnest
money, downpayment, or otherwise, and shall take any action necessary to reflect the
termination of any security interest created under the transaction.” ld. At that point, the borrower
is required to “tender the property to the creditor [.]” ld.

28. The Note and Mortgage are void by operation of law as of date of mailing or

reception of the notice of rescission whether disputed or undisputed.

29. Novastar failed to bring an action within the allotted twenty days or even a year to

vacate or void the rescission under TILA.

50f27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 6 of 27 Pa e|D 198
v Case 6:18-cv-00712-PGB-GJK Document 6 Flled 06/28/18 Page 6 of 27 Page D 53

30. The TlLA rescission is effective whether disputed or undisputed.
31. Section 1635 (TlLA) is written with the goal of` making the rescission process a
private one, worked out between creditor and debtor without intervention of the courts.

32. The Note and Mortgage are void by operation of law, therefore there

is no entitlement to enforce an alleged debt on void instruments Rescission is a fact, an event,

not a claim.

33. Party Plaintiff was substituted fi'om Novastar to BNYM on or about July 23, 2010
without assignment

34. A Notice of Dispute and demand for validation was filed with the court on or about
May 9, 2011. Plaintiff to this date has never received validation of the alleged debt pertaining to
the filing of the dispute document yet collection attempts continue.

35. Rasflaw was substituted as councel on or about October 8, 2013, case was
reinstated on or about May 8, 2015.

36. This foreclosure is ongoing and no final judgment has been rendered

37. Plaintiff sent by certified mail a dispute and demand for validation letter to
Plaintili`s councel, RASFLAW dated May 1, 2015, and never received validation by RASFLAW.
Yet collection activity continued and does until this day.

38. RASFLAW, entered a motion to file a third amended complaint (with complaint
attached) on or about October 7, 2015.

39. Plaintiff sent by certified mail a dispute and demand for validation letter to Plaintiff

BNYM dated October 21, 2015 and never received validation by BNYM. Yet collection activity

continued and does until this day.

Eof 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 7 of 27 Pa e|D 199
‘Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 7 of 27 Page D 54

40. A hearing was held on this motion on or about January 4, 2016 and thejudge agreed
with Plaintiff (defendant in circuit court) that BNYM still had no standing to pursue the action as
decided by the 5"‘ DCA where they reversed final summary judgment, case number 5D10-347l .
The circuitjudge at the hearing then allowed BNYM to amend the third amended complaint after
Plaintiff (defendant in circuit court) filed his motion to dismiss outlining all of the defects in
Plaintist (circuit court) third amended complaint giving them a road map on what they needed to
create to gain standing after the action was filed.

41 . This amended complaint contained a copy of the original note filed at the initiation
of the action with no endorsement, now with a suddenly appearing poorly fabricated, forged and
possibly fraudulent undated endorsement stamp on this new version of note.

42. Plaintiff is aware that this endorsement was created between June 2015 and
November 2015, where Plaintiff received an attempted response from the servicer, chen Loan
Servicing, LLC. (OLS) to Plaintiffs debt validation and QWR letters sent in June 2015 and
November 2015. The first response letter fi'om OLS was dated June 26, 2015 and contained a
copy of the note filed at the initiation of the action with no endorsement,

43. On Plaintiffs second request for debt validation and QWR in November 2015, the
response letter from chen Loan servicing dated November 23, 2015 showed the same note
filed at the initiation of the lower court case with no endorsement with a suddenly appearing
undated endorsement to JPMorgan Chase Bank N.A. which appears to be a poorly fabricated cut
and copy (f`orged) on the original note filed at the initiation of the case. This leads the Plaintiff to

believe that the endorsed note was created sometime between the months of June and November

of2015.

7of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 8 of 27 Pa e|D 200
»Case 6:18~cv-00712~PGB-GJK Document 6 Filed 06/28/18 Page 8 of 27 Page D 55

44. RASFLAW then filed in the lower court and sent by U.S Mail to plaintiff a re-
amended, third amended complaint communicating in connection with a collection of an alleged
debt on or about December 2, 2016 which was basically the same as the one mentioned above
except attached were two new exhibits, (a) An un-certified “Certilicate of Custodian” making no
mention of the current plaintiff in the circuit court action, BNYM. (b) An un-certified “Limited
Power of Attomey” fi'om BNYM to chen Loan Servicing, dated June 2, 2016, over nine years
afier the initiation of the lower court action, and six years alter the substitution of party plaintiff
BNYM.

45. This re-amended complaint above claimed that Plaintiff owes to defendant BNYM
$141,211.83 on the principal on the alleged Note, plus interest from and after September l, 2006,
title search expenses, any advanced and paid Ad Valorem Taxes, premiums on insurance (forced
placed) and any other necessary cost required during the pendency of the action including
attorney fees, and requested entry of a deficiency judgment if proceeds from sale were
insufficient, all in an attempt to collect an un-validated alleged non-existent debt. RASFLAW,
Meisels and Konick initiated the communication in connection to collect on the alleged debt
relying on the suddenly appearing poorly fabricated, forged and possibly fiaudulent undated
endorsement stamp on this new version of note.

46. On or about December 28, 2016, Plaintiff received a communication in connection
with a collection of an alleged debt by U.S. mail containing a Loan Modification Application
from the offices of RASFLAW located at 6409 Congress Ave. Suite 100, Boca Raton, FL 33487.

47. A hearing was held on the re-amended complaint on or about March l, 2017,

attended by Kristin Gottfried telephonically in communication and continuation of collecting on

80f 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 9 of 27 Pa e|D 201
s Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 9 of 27 Page D 56

an un-validated non-existent alleged debt relying on the suddenly appearing poorly fabricated,
forged and possibly fraudulent undated endorsement stamp on this new version of the note.

48. A communication paper was filed into the court and sent by U.S. Mail to plaintiff on
or about May 9, 2017, in continuation of collecting on an un-validated alleged non-existent debt
by defendant Holmberg responding to Plaintiffs verified motion to dismiss, the response stated:
“lndeed, the complaint alleges ultimate fact of each element of a claim for mortgage foreclosure
including a complete chain of title, and is entitled to enforce, asking for attorney fees and costs”
where he knew or should have known that rescission was effective, and if it would have been
vacated ten years earlier by filing an action to have it vacated, which was not done, then the
poorly fabricated, possibly highly fiaudulent, forged endorsement appearing to be cut and copied
on the non-endorsed Note filed at the initiation of the action, created between June 2015 and
November 2015, undated, as stated above does not give the defendants the right to foreclose
Plaintiff reported this to the circuit courtjudge as required under 18 U.S.C. Code § 4 “misprision

of felony” but it was ignored.

“Whoever, having knowledge of the actual commission of a felony cognizable
by a court of the United States, conceals and does not as soon as possible make
known the same to some judge or other person in civil or military authority under
the United States, shall be fined under this title or imprisoned not more than
three years, or hoth.”

49. On or about May 29, 2017 Plaintiff received a communication in connection with a
collection of an alleged debt by U.S. mail containing a Loan Modification Application from the
offices of RASFLAW located at 6409 Congress Ave. Suite 100, Boca Raton, FL 33487.

50. Another communication paper was filed into the court and by U.S. mail to plaintiff

on or about July 6, 2017 in continuation of collecting on an un-validated alleged non-existent

debt by defendant Taub, RASFLAW and BNYM replying to Plaintiffs answer and defenses

90f 27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 10 of 27 Page|D 202
- Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 10 of 27 Page|D 57

indicating that the alleged debt did exist, and was entitled to enforce, relying on the fabricated
and possibly iiaudulent, forged endorsement (undated) created between June 2015 and
November 2015, ignoring rescission and misrepresenting the chain of title of how now Plaintiff
in the circuit court BNYM came into possession and had standing foreclose

51 . On July l l, 2017, plaintiff sent RASFLAW a notice of intent to sue by certified mai|.
There was no response to this letter.

52. Another communication paper was filed into the court and by U.S. Mail to plaintiff
on or about July 14, 2017 in continuation of an attempt to collect on an un-validated alleged non-
existent debt by defendant l-lolmberg, RASFLAW and BNYM letting the court know that the
case was ready for trial. Trial date was set but stricken at the status conference due to issues of`
non-readiness of defendant due to the fact that another mortgage company which plaintiff had
refinanced with after rescission with Novastar, made an appearance in the court at the status
conference and is now involved in the case.

53. Another communication paper was filed into the court and by U.S. Mail to plaintiff
on or about July 31, 2017 in continuation of collection on an un-validated alleged non-existent
debt by defendant Holmberg, RASFLAW and BNYM by filing a trial witness and exhibit list,
listing as exhibits, a) #l 1. Records as to amounts due and owing, pursuant to the Note and
Mortgage, including but not limited to loan payment histories, amortization schedules, taxes and
insurance escrow payment histories and all correspondence related thereto. b) # 12. All-time
records and billing statements for the fees and cost incurred by plaintiff. c) # 13. All affidavits of

time, effort and cost, affidavits as to reasonable attomeys’ fees and/or affidavits of indebtedness

d) #15. All loan servicing collection notes.

10 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 11 of 27 Pa e|D 203
.Case 6:18-cv-00712-PGB-GJK Document 6 Flled 06/28/18 Page 11 of 27 Page D 58

54. Another communication paper was filed into the court and by U.S. Mail to plaintiff,
“notice of deposition duces tecum” by defendant’s Holmberg, RASFLAW and BNYM on or
about August 2, 2017 in continuation of collecting on an un-validated alleged non-existent debt.

55. Another commtmication paper was served upon Plaintiff and filed into the court on
or about August 25, 2017 by defendant RASFLAW and BNYM, a subpoena for taking of
deposition duces tecum in continuation of collection on an un-validated alleged non-existent
debt.

56. Another communication paper was filed into the court and by U.S. Mail to plaintiff
by defendants Holmberg, RASFLAW and BNYM on or about December 7, 2017, “notice for
readiness for trial” in continuation of the collection on an un-validated alleged non- existent debt.

57. Another communication paper was filed into the court and by U.S. Mail to plaintiff
on or about January 2, 2018 by defendant Holmberg, RASFLAW and BNYM, an amended
witness and exhibit list, listing as exhibits, a) #l l. Records as to amounts due and owing,
pursuant to the Note and Mortgage, including but not limited to loan payment histories,
amortization schedules, taxes and insurance escrow payment histories and all correspondence
related thereto. b) # 12. All time records and billing statements for the fees and cost incurred by
plaintiff C) # 13. All affidavits of time, effort and cost, affidavits as to reasonable attomeys’ fees
and/or afiidavits of indebtedness D) #15. All loan servicing collection notes, in continuation of
collecting on an utz-validated alleged non-existent debt.

58. Another communication paper was filed into the court and by U.S. Mail to plaintiff
by defendants Holmberg, RASFLAW and BNYM on or about March 6, 2018, “Certiftcation of

Settlement Authority” naming Geofii'ey Sanders with authority to settle for the mediation

11 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Pa e 12 of 27 Pa e|D 204
Case 6:18-cv-00712-PGB-G.]K Document 6 Filed 06/28/18 Pagg 12 of 27 Page D 59

scheduled for March 12, 218 in continuation of collecting on an un-validated alleged non-
existent debt. b

59. Another communication paper was filed into the court on or about March 12, 2018,
amended “Certification of Settlement Authority” by defendants Holmberg, RASFLAW and
BNYM naming Darrow with the authority to settle, representing RASFLAW in continuation of
collecting on an un-validated alleged non-existent debt.

60. Mediation was held on March 12, 2018 at 2:30 pm, defendant Darrow appeared at
the mediation in an attempt to reach a settlement or loan modification in continuation of
collecting on an un-validated alleged non-existent debt. No settlement was reached as plaintiff
let participants know that plaintiff did not owe defendant BNYM any money and that the new
note was forged, fraudulently created and undated.

61. A hearing was held on or about April ll, 2018, “Docket Sounding for Trial”,
telephonically attended by defendant Epstein representing RASFLAW and BNYM in
communication and continuation of collecting on an un-validated alleged non-existent debt.

62. Another communication paper was filed into the court and by U.S. Mail to plaintiff
on or about April 12, 2018 by defendant Holmberg, RASFLAW and BNYM, another amended
witness and exhibit list, listing as exhibits, a) #l l. Records as to amounts due and owing,
pursuant to the Note and Mortgage, including but not limited to loan payment histories,
amortization schedules, taxes and insurance escrow payment histories and all correspondence
related thereto. b) # 12, All-time records and billing statements for the fees and cost incurred by
plaintiff C) # 13. All affidavits of time, effort and cost, affidavits as to reasonable attomeys’ fees

and/or affidavits of indebtedness D) #15. All loan servicing collection notes, in continuation of

collecting on an un-validated alleged non-existent debt.

12 Of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 13 of 27 Pa e|D 205
.Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 13 of 27 Page D 60

COUNT 1
VIOLATION OF THE FAlR DEBT COLLECT|ON
PRACTICES ACI` (FDCPA), 15 U.S.C. § 1692 et seq.

63. The Plaintiff re-alleges paragraphs l through 62 as fully set forth herein,

64. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § l692a(3).

65. Defendants BNYM, RASFLAW, Holmberg, are debt collectors within the meaning
of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of their ordinary business
practice and defendants regularly collect debts on behalf of others.

66. DefendantS BNYM, RASFLAW, Holmberg caused a hearing to be held on or about
May 10, 2017 in response to Plaintiffs (defendant in circuit court) Verified Motion to Dismiss,
falsely claiming that the affidavit attached to defendants third re-amended complaint (a) details a
clear chain of all endorsements, transfers, or assignments of the promissory Note that is subject
of the action, (b) sets forth facts showing that Plaintiff(BNYM) is entitled to enforce a lost
instrument pursuant to Fla. 673.3091. (c) included as exhibits to the affidavit such copies of the
Note and other evidence of acquisition, ownership, and possession of the Note in a further
attempt to collect on an alleged debt, relying on the fabricated and possibly li'audulent, forged
endorsement created between June 2015 and November 2015.

67. Defendant’s BNYM, RASFLAW, Holmberg all violated the FDCPA. Defendant’s
violations include, but are not limited to the following:

a. Defendant’s violated 15 U.S.C. § l692e, any other false, deceptive or misleading
representation or means in connection with the debt collection.
b. Defendant’s violated 15 U.S.C. § 1692e(2) by misrepresenting the character,

amount, or legal status of the alleged debt.

13 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 14 of 27 Page|D 206
- Case 6:18-cv-00712-PGB-G.JK Document 6 Filed 06/28/18 Page 14 of 27 Page|D 61

c. Defendant’s violated 15 U.S.C. § 1692e(5) by threatening to take any action that
cannot legally be taken or that is not intended to be taken.
d. Defendant’s violated 15 U.S.C. § 1692f, any unfair or unconscionable means to
collect or attempt to collect the alleged debt.
e. Defendant’s violated 15 U.S.C. § 16921`(6), taken or threatened to unlawfully
repossess or disable the consumer’s property.
f. Defendant’s violated 15 U.S.C. § 1692g(b) in continuation of collection of an
alleged un-validated non-existent, collector must cease collection efforts until debt is validated.
WHEREFORE, Plaintiff demands judgment against Defendants for statutory damages of
$1000.00 per defendant, punitive damages, actual damages, attorney fees and costs and any other
relief this court deems proper, pursuant to 15 U.S.C. § l692k.
COUNT 2
VlOLATION OF THE FAIR DEBT COLLECTION
PRACTlCES ACT (FDCPA) 15 U.S.C. § 1692 et seq.
68. The Plaintiff re-alleges paragraphs 1 through 62 as fully set forth herein.
69. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).
70. Defendants BNY'M, RASFLAW, and Taub are debt collectors within the meaning of
the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of their ordinary business practice
and defendants regularly collect debts on behalf of others.
71. Defendants BN¥M, RASFLAW, and Taub filed a communication paper into the
circuit court on or about July 6, 2017 in response to Plaintiffs answer and defenses stating that
Plaintiffs (circuit court) third re-amended complaint clearly states it is entitled to enforce the

Note pursuant to Fla. Stat. 673.301 1(3) relying on the false and apparent fraudulent and forged

14 of 27

v \J

Case 6:18-Cv-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 15 of 27 Page|D 207

endorsement (undated) placed on the note between the months ofJune 2015 and November 2015
as addressed above. Novastar was shut down in early February 2007.

72. Furthermore, defendants continue to misrepresent the chain of title relying on the
un-certified Certificate of Custodian document which does not name the circuit court Plaintiff,
BNYM.

73. Furthermore, defendants rely on an exhibit in their third re-amended complaint,
Power of Attomey dated June 2, 2016 that “evidences the right to enforce the note was
transferred to Plaintiff (circuit court) via substitution of trustee under the applicable Pooling and
Servicing Agreement” created over nine years atier the initiation of the action, Defendant’s
BNYM, RASFLAW, Taub all violated the FDCPA. Defendant’s violations include, but are not
limited to the following:

a. Defendant’s violated 15 U.S.C. § 1692e, any other false, deceptive or misleading
representation or means in connection with the debt collection.

b. Defendant’s violated 15 U.S.C. § 1692e(2) by misrepresenting the character,
amount, or legal status of the alleged debt.

c. Defendant’s violated 15 U.S.C. § 1692e(5) by threatening to take any action that
cannot legally be taken or that is not intended to be taken.

d. Defendant’s violated 15 U.S.C. § 1692f, any unfair or unconscionable means to
collect or attempt to collect the alleged debt.

e. Defendant’s violated 15 U.S.C. § 1692f`(6), taken or threatened to unlawfully

repossess or disable the consurner’s property.

15 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 16 of 27 Page|D 208
.Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 16 of 27 PagelD 63

f. Defendant’s violated 15 U.S.C. § 1692g(b) in continuation of collection of an
alleged un-validated non-existent debt, collector must cease collection efforts until debt is
validated.

WHEREFORE, Plaintiff demands judgment against Defendants for statutory damages of
51000.00 per defendant, punitive damages, actual damages, attorney fees and costs and any other
relief this court deems proper, pursuant to 15 U.S.C. § 1692k.

COUNT 3
VIOLATIONS OF THE FAIR DEBT COLLECTION
PRACTICES ACT (FDCPA) 15 U.S.C. § 1692 et seq.

74. 'l`he Plaintiff re-alleges paragraphs 1 through 62 as fully set forth herein.

75. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

76. Defendants BNYM, RASFLAW, and Holmberg are debt collectors within the
meaning of the FDCPA, 15 U.S.C. § 16920(a)(6) as debt collection is part of their ordinary
business practice and defendants regularly collect debts on behalf of others.

77. Defendants BNYM, RASFLAW, and Holmberg filed a communication paper into
the circuit court on or about July 14, 2017, “Notice of issue, readiness for trial"‘ which was
denied for the reason that there was another Mortgage company which Plaintiff had refinanced
with also coming after Plaintiff.

78. Defendant’s BNYM, RASFLAW, Holmberg all violated the FDCPA. Defendant’s
violations include, but are not limited to the following:

a. Defendant’s violated 15 U.S.C. § 1692e, any other false, deceptive, or misleading
representation or means in connection with the debt collection.

b. Defendant’s violated 15 U.S.C. § 1692e(2) by misrepresenting the character,

amount, or legal status of the alleged debt.

16 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 17 of 27 Pa e|D 209
.Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 17 of 27 Page D 64

c. Defendant’s violated 15 U.S.C. § 1692e(5) by threatening to take any action that
cannot legally be taken or that is not intended to be taken.

d. Defendant’s violated 15 U.S.C. § 1692f, any unfair or unconscionable means to
collect or attempt to collect the alleged debt.

e. Defendant’s violated 15 U.S.C. § 1692f(6), taken or threatened to unlawfully
repossess or disable the consumer`s property.

f`. Defendant’s violated 15 U.S.C. § 1692g(b) in continuation of collection of an
alleged un-validated non-existent debt, collector must cease collection efforts until debt is
validated.

WHEREFORE, Plaintiff demands judgment against DefendantS for statutory
damages of $1000.00 per defendant, punitive damages, actual damages, attorney fees and costs
and any other relief this court deems proper, pursuant to 15 U.S.C. § 1692k.

COUNT 4
VIOLATATIONS OF THE FAIR DEBT COLLECTION
PRACTICE ACT (FDCPA), 15 U.S.C. § 1692 etseq.

79. The Plaintiffre-alleges paragraphs 1 through 62 as fiilly set forth herein,

80. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

81 . DefendantS BNYM, RASFLAW, and Holmberg are debt collectors within the
meaning of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of their ordinary
business practice and defendants regularly collect debts on behalf of others.

82. DefendantS BNYM, RASFLAW, and Holmberg filed communication papers into
the circuit court, “'I`rial and witness list” on or about July 31, 2017, the witness and exhibit list,
lists as exhibits to produce at trial, the fabricated, appearing to be fi'audulent, forged Note with

the suddenly appearing endorsement along with the suddenly appearing power of attorney and

17 of 27

Case 6:18-Cv-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 18 of 27 Pa e|D 210
Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 18 of 27 Page D 65

the Certificate of Custodian in continuance of collecting on an un-verified alleged non-existent
debt. And also listing as exhibits, a) #11. Records as to amounts due and owing, pursuant to the
Note and Mortgage, including but not limited to loan payment histories, amortization schedules
taxes and insurance escrow payment histories and all correspondence related thereto. b) # 12. All
time records and billing statements for the fees and cost incurred by plaintiff C) # 13. All
affidavits of time, effort and cost, affidavits as to reasonable attomeys’ fees and/or affidavits of
indebtedness D) #15. All loan servicing collection notes. All while knowing the Note and
Mortgage are void by operation of law as of date of mailing or reception of the notice of

rescission whether disputed or undisputed.

a. Defendant’s violated 15 U.S.C. § 1692e, any other false, deceptive, or misleading
representation or means in connection with the debt collection.

b. Defendant’s violated 15 U.S.C. § l692e(2) by misrepresenting the character,
amount, or legal status of the alleged debt.

c. Defendant’s violated 15 U.S.C. § 1692e(5) by threatening to take any action that
cannot legally be taken or that is not intended to be taken.

d. Defendant’s violated 15 U.S.C. § l692f, any unfair or unconscionable means to
collect or attempt to collect the alleged debt.

e. Defendant’s violated 15 U.S.C. § 16921`(6), taken or threatened to unlawfully
repossess or disable the consumer’s property.

f`. Defendant’s violated 15 U.S.C. § 1692g(b) in continuation of collection of an

alleged un-validated non-existent debt, collector must cease collection efforts until debt is

validated.

18 Of 27

Case 6:18-cV-OO712-PGB-G.]K Document 30 Filed 12/17/18 Page 19 of 27 Page|D 211
. Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 19 of 27 PagelD 66

WHEREFORE, Plaintiff demandsjudgment against Defendants for statutory
damages of $1000.00 per defendant, punitive damages, actual damages, attorney fees and costs
and any other relief this court deems proper, pursuant to 15 U.S.C. § l692k.

COUNT 5
VIOLATATIONS OF THE FAlR DEBT COLLECTION
PRACTICE AC'I` (FDCPA), 15 U.S.C. § 1692 er seq.

83. The Plaintili` re-alleges paragraphs 1 through 62 as fully set forth herein.

84. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

85. DefendantS BNYM, R.ASFLAW, and Holmberg are debt collectors within the
meaning of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of their ordinary
business practice and defendants regularly collect debts on behalf of others.

86. Defendants BNYM, RASFLAW and Holmberg filed and sent to plaintiff by U.S
Mail another communication paper on or about August 2, 2017, “notice of taking deposition”
service aHidavit was filed on or about August 25, 2017 in continuance of collecting on an un-
validated non-existent debt setting deposition for September 15, 2017 at 10:00 am.

a. Defendant’s violated 15 U.S.C. § 1692e, any other false, deceptive, or misleading
representation or means in connection with the debt collection

b. Defendant’s violated 15 U.S.C. § 1692e(2) by misrepresenting the character,
amount, or legal status of the alleged debt.

c. Defendant’s violated 15 U.S.C. § 1692e(5) by threatening to take any action that

cannot legally be taken or that is not intended to be taken.

d. Defendant’s violated 15 U.S.C. § 16921`, any unfair or unconscionable means to

collect or attempt to collect the alleged debt.

19 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 20 of 27 Pa e|D 212
Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 20 of 27 Page D 67

e. Defendant’s violated 15 U.S.C. § 1692f(6), taken or threatened to unlawfully
repossess or disable the consumer’s property.

f. Defendant’s violated 15 U.S.C. § 1692g(b) in continuation of collection of an
alleged un-validated non-existent debt, collector must cease collection efforts until debt is
validated.

Wl-IEREFORE, Plaintiff demandsjudgment against DefendantS for statutory
damages of $1000.00 per defendant, punitive damages, actual damages, attorney fees and costs
and any other relief this court deems proper, pursuant to 15 U.S.C. § l692k.

COUNT 6
VlGLATATlONS OF THE FAlR DEBT COLLECTION
PRACTlCE ACT (FDCPA), 15 U.S.C. § 1692 et seq.

87. The Plaintiff re~alleges paragraphs 1 through 62 as fully set forth herein,

88. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

89. Defendants BNYM, RASFLAW, and Holmberg are debt collectors within the
meaning of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is pm of their ordinary
business practice and defendants regularly collect debts on behalf of others.

90. Defendants BNYM, RASFLAW, and Holmberg again, filed a communication paper
into the circuit court and by U.S. Mail to plaintiff on or about December 7, 2017, “Notice of
issue, readiness for trial” listing and relying on the fabricated, appearing to be fraudulent, forged
Note with tlte suddenly appearing endorsement (undated) along with the suddenly appearing
power of attorney and the Certificate of Custodian in continuance of collecting on an un-verified
alleged non-existent debt.

91. Defendant’s BNYM, RASFLAW, Holmberg all violated the FDCPA. Defendant’s

violations include, but are not limited to the following:

20 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 21 of 27 Pa e|D 213
.Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 21 of 27 Page D 68

a. Defendant’s violated 15 U.S.C. § l692e, any other false, deceptive, or misleading
representation or means in connection with the debt collection.

b. Defendant’s violated 15 U.S.C. § 1692e(2) by misrepresenting the character,
amount, or legal status of the alleged debt.

c. Defendant’s violated 15 U.S.C. § 1692e(5) by threatening to take any action that
cannot legally be taken or that is not intended to be taken.

d. Defendant’s violated 15 U.S.C. § 16921`, any unfair or unconscionable means to
collect or attempt to collect the alleged debt.

e. Defendant’s violated 15 U.S.C. § 16921`(6), taken or threatened to unlawfully
repossess or disable the consumer’s property.

f. Defendant’s violated 15 U.S.C. § 1692g(b) in continuation of collection of an
alleged un-validated non-existent debt, collector must cease collection efforts until debt is
validated.

WHEREFORE, Plaintiff demandsjudgment against Defendants for statutory
damages of $1000.00 per defendant, punitive damages, actual damages, attorney fees and costs
and any other relief this court deems proper, pursuant to 15 U.S.C. § l692k.

COUNT 7
VlOLATATlONS OF THE FAIR DEBT COLLECTION
PRACTICE ACT (FDCPA), 15 U.S.C. § 1692 et seq.
92. The Plaintiff re*alleges paragraphs l through 62 as fully set forth herein,
93. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).
94. Defendants BNYM, RASFLAW, and Holmberg are debt collectors within the
meaning of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of their ordinary

business practice and defendants regularly collect debts on behalf of others

21 of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 F_i|ed 12/17/18 Page 22 of 27 Page|D 214
. Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 22 of 27 Page|D 69

95. DefendantS BNYM, RASFLAW, and Holmberg filed communication papers into
the circuit court and by U.S. Mail to plaintiff, another “Trial and witness list” on or about
.lanuary 2, 2018, the witness and exhibit list, lists as exhibits to produce at trial, the fabricated,
appearing to be fraudulent, forged Note with the suddenly appearing endorsement (undated)
along with the suddenly appearing power of attomey and the Certiiicate of Custodian in
continuance of collecting on an tin-verified alleged non-existent debt. And also listing as
exhibits, a) #l l. Records as to amounts due and owing, pursuant to the Note and Mortgage,
including but not limited to loan payment histories, amortization schedules, taxes and insurance
escrow payment histories and all correspondence related thereto. b) # 12. All time records and
billing statements for the fees and cost incurred by plaintiff C) # 13. All affidavits of time, effort
and cost, affidavits as to reasonable attomeys’ fees and/or affidavits of indebtedness D) #15. All

loan servicing collection notes.

COUNT 8
VIOLATATIONS OF THE FAIR DEBT COLLECTION
PRACTICE ACT (FDCPA), 15 U.S.C. § 1692 et seq.

96. The Plaintiffre-alleges paragraphs l through 62 as fully set forth herein.

97. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

98. Defendants BNYM, RASFLAW, and Epstein are debt collectors within the meaning
of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of their ordinary business
practice and defendants regularly collect debts on behalf of others.

99. A “docket sounding hearing” was held on or about April l l, 2018 setting the trial
for April 26, 2018. Defendant Epstein representing BNYM and RASFLAW appeared
telephonically, relying on the fabricated, appearing to be ii'audulent, forged Note with the

suddenly appearing endorsement (undated) along with the suddenly appearing power of attorney

22 of 27

Case 6:18-Cv-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 23 of 27 Pa e|D 215
. Case 6:18-cv-00712-PGB-GJK Document 6 Flled 06/28/18 Page 23 of 27 Page D 70

and the Certificate of Custodian in continuance of collecting on an un-validated alleged non-
existent debt.

WHEREFORE, Plaintiff demands judgment against DefendantS for statutory
damages of 31000.00 per defendant, punitive damages, actual damages, attorney fees and costs

and any other relief this court deems proper, pursuant to 15 U.S.C. § l692k.

COUNT 9
VIOLATATIONS OF THE FAIR DEBT COLLECTION
PRAC’|`ICE ACT (FDCPA), 15 U.S.C. § 1692 et seq.

100. The Plaintiff re-alleges paragraphs l through 62 as fully set forth herein.

101. Plaintiff is a consumer within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

102. DefendantS Darrow, BNYM and RASFLAW are a debt collectors within the
meaning of the FDCPA, 15 U.S.C. § 1692c(a)(6) as debt collection is part of her ordinary
business practice and defendant regularly collect debts on behalf of others.

103. A Mediation Conference was held on or about March 12, 2018 in an attempt to
reach a settlement agreement, appearing in person, defendant Darrow, representing BNYM and
RASFLAW relying on the fabricated, appearing to be fraudulent, forged Note with the suddenly
appearing endorsement (undated) along with the suddenly appearing power of attorney and the
Certificate of Custodian in continuance of collecting on an un-validated alleged non-existent

debt. An attempt to collect alleged amounts due or enter into loan modification failed as I told

the participants that plaintiff did not owe anything to the BNYM, The mediator suggested that

they voluntarily dismiss the case and start over, but they refused.

23 Of 27

Case 6:18-cV-00712-PGB-G.]K Document 30 Filed 12/17/18 Page 24 of 27 Pa e|D 216
. Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 24 of 27 Page D 71

WHEREFORE, Plaintiff demands judgment against Defendant for statutory
damages of $l 000.00, punitive damages, actual damages, attorney fees and costs and any other
relief this court deems proper, pursuant to 15 U.S.C. § 1692k.

COUNT 10 '

VIOLATIONS OF THE FLORIDA CONSUMER COLLECTlON

PRACTICES ACT (FCCPA), FLA. STAT. § 559 (Part VI).

104. The Plaintiff re-alleges paragraphs l through 62 as fully set forth herein,

105. Plaintiff is a consumer within the meaning of FLA. STAT. §559.55(6).

106. DefendantS BNYM, RASFLAW, Meisels, Konick, Gottii’ied, Holmberg, Taub,
Darrow, and Epstein are debt collectors within the meaning of the FCCPA § 559.55 (7).

107. Defendants are ignoring the fact that this alleged loan was rescinded in early to mid-
February of 2007, and should they had filed an action to vacate the rescission and succeeded
defendants are still relying on the fabricated, appearing to be fraudulent, forged Note with the
suddenly appearing endorsement (undated) along with the suddenly appearing power of attorney
and the Certificate of Custodian in continuance of collecting on an un-validated alleged non-
existent debt.

108. All defendants violated FCCPA § 559.72 (6), Disclose information concerning the
existence of a debt known to be reasonably disputed by the debtor without disclosing that fact. lf
a disclosure is made before such dispute has been asserted and written notice is received from the
debtor that any part of the debt is disputed, and if such dispute is reasonable, the person who
made the original disclosure must reveal upon the request of the debtor within 30 days the details
of the dispute to each person to whom disclosure of the debt without notice of the dispute was

made within the proceeding 90 days.

24 of 27

Case 6:18-Cv-OO712-PGB-G.]K Document 30 Filed 12/17/18 Page 25 of 27 Page|D 217
. Case 6:18-cv-00712-PGB-GJK Document 6 Filed 06/28/18 Page 25 of 27 Page|D 72

WHEREFORE, Plaintiff demands judgment against all DefendantS for statutory
damages of $ l 000.00 per defendant, punitive damages, actual damages, attorney fees and costs
and any other relief this court deems proper, pursuant to Fla. Stat. § 559.77(2)

COUNT ll
VIOLAT|ONS OF THE FLORIDA CONSUMER COLLECTION
PRACTICES ACT (FCCPA), FLA. STAT. § 559 (Part VI).
109. The Plaintiff re-alleges paragraphs l through 62 as tir|ly set forth herein,
l 10, Plaintiff is a consumer within the meaning of FLA. STAT. §559.55(6).
llI. DefendantS BNVM, RASFLAW, Meisels, Konick, Gottfried, Holmberg, Taub,

Darrow, and Epstein are debt collectors within the meaning of the FCCPA § 559.55 (7).

l 12. All defendants violated FCCPA § 559.72 (9) by claiming, attempting, or threatening
to enforce a debt when such person knew that the debt was not legitimate, or assert the existence
of some other legal right when such person knows that the right does not exist.

l 13. The actions of defendants RASFLAW, Meisels, Konick, Gottli'ied, Holmberg, Taub,
Darrow, Epstein and BNYM have directly and proximately resulted in Plaintiffs prior and
continued sustaining damages as described by section 559.77, Florida Statutes, including but not
limited to: statutory damages, actual damages in the form of emotional pain and suffering, fear,
worry, embarrassment, humiliation and loss of the capacity for enjoyment of life.

WHEREFGRE, Plaintiff demandsjudgment against all DefendantS for
statutory damages of $1000.00 per defendant, punitive damages, actual damages, attorney fees

and costs and any other relief this court deems proper, pursuant to Fla. Stat. § 559.77(2).

25 of 27

Case 6:18-cV-OO712-PGB-G.]K Document 30 Filed 12/17/18 Page 26 of 27 Page|D 218

Should this court find any deficiencies in Plaintiff’s pleadings, Plaintiff would ask the

court to point out the deficiencies so Plaintiff may correct them.

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.
1 Marc Beaumont, hereby certify the this complaint has been verified.

Dated: December 13, 2018
Respectfully submitted:

Byr %/AM%j

Marc Beaunfn/)nt
1122 Meditation Loop
Port Orange, FL 32129
(386) 760-5905

mbpromoG@hotmail.com
CER'I`IFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing document was mailed by electronic

mail to on the service list below on December 13, 2018.

Signed December 13, 2018 v
BYZ%.,M /_Z~//\»/ :;/_

A
/'/

Service List

Jarret Cooper

Robertson, Anschuts & Schneid, P.L.
6409 Congress Ave. Suite 100

Boca Raton, FL 33487

Phone: (561) 241-6901

]`cooper@rasliaw.com
Attomey for DefendantS (attomey firm and attorneys)

26 Uf 27

Case 6:18-cV-OO712-PGB-G.]K Document 30 Filed 12/17/18 Page 27 of 27 Page|D 219

Lida M. Reck

450 S. Orange Ave, Suite 650
Orlando, Fl 32801

Tel. 407-420-1000
reckl@gtlwa.com

